Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
All references from the IDS received 11/11/2021 have been considered unless marked with a strikethrough.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of the amendment all rejections and objections are withdrawn.
As stated in the non-final action mailed 1/27/2021, the art of record (‘233 publication) fails to teach or suggest a calcium or magnesium cation (a weak Lewis acids) containing salts for this transformation.  The examples, the art uses base catalysis and Lewis acid catalysis but there is no teaching suggestion or motivation to choose alternative metal cations much less the specific metals of calcium and/or magnesium salts along with the specifically claimed anions.
Using the instant process, the alkoxy adducts of cyclic silanes having one alkoxide residue may lead to up to 33% less expelled alcohol compared to aminoalkyltrimethoxysilane ([0003] of the instant specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Piotrowski on November 29, 2021 and December 9, 2021.
The application has been amended as follows: 
	Cancel claims 13-14.
Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622